Curia, per Evans, J.
Where evidence of the contents of a deed or other writing is offered, it seems that, by the rules of the common law, there must be proof of the existence and loss of the original; but where the deed has been proved and recorded, there is no necessity to offer any evidence but of the loss of the original in order to admit the record or an office copy, under our Act of 1731, 3 Stat. 303. This has been fully adjudged and decided by the case of Dingle vs. Bowman, 1 McC. 177, and the case of McLeod vs. Rogers and Gardner, (a). In this last case the subject is fully discussed. The motion is dismissed.
Richardson, O’Neall, Wardlaw and Frost, JJ. concurred.

 Ante; 19.